       Case 2:20-cv-01151-HB Document 5 Filed 09/14/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

ADAM AUSTINO                         :              CIVIL ACTION
                                     :
          v.                         :
                                     :
CITY OF VINELAND, et al.             :              NO. 20-1151
                                     :

                                 ORDER

         AND NOW, this 14th      day of September 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

         (1)    the motion of defendants City of Vineland,

Anthony Fanucci, and Gregory Pacitto to dismiss plaintiff’s

complaint with prejudice (Doc. # 19) is GRANTED insofar as it

alleges claims under 42 U.S.C. § 1983; and

         (2)    the claims of plaintiff under the New Jersey

Conscientious Employee Protection Act, N.J.S.A. § 34:19-1, et

seq., are DISMISSED without prejudice under 28 U.S.C. § 1367(c).


                                         BY THE COURT:


                                          /s/ Harvey Bartle III
                                         _______________________
                                                                     J.
